 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LONNIE M. WILLIAMS-TURNER,                         No. 2:17-cv-02252-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On September 11, 2018, the Court denied Plaintiff’s application to proceed in forma
22   pauperis because Plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g)
23   and granted Plaintiff twenty-one days within which to pay the $400 filing fee for this action.
24   (ECF No. 11.) Plaintiff was warned that failure to pay the filing fee within twenty-one days
25   would result in dismissal of this action. (ECF No. 11.) Plaintiff has not paid the filing fee or
26   otherwise responded to the Court’s order.
27          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
28
                                                         1
 1   Dated: November 14, 2018

 2

 3
                                Troy L. Nunley
 4                              United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             2
